                Case 20-10755-BLS   Doc 3-1   Filed 04/05/20   Page 1 of 5




                                       Exhibit A

                                    (Proposed Order)




146484.01600/123050557v.4
                Case 20-10755-BLS   Doc 3-1   Filed 04/05/20   Page 2 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                         Chapter 11

 RAVN AIR GROUP, INC.,
                                                Case No. 20-10755 (___)
                 Debtor.

 In re:                                         Chapter 11

 RAVN AIR GROUP HOLDINGS, LLC,
                                                Case No. 20-10756 (___)
                 Debtor.

 In re:                                         Chapter 11

 JJM, INC.,
                                                Case No. 20-10757 (___)
                 Debtor.

 In re:                                         Chapter 11

 HOTH, INC.,
                                                Case No. 20-10758 (___)
                 Debtor.

 In re:                                         Chapter 11

 PENINSULA AVIATION SERVICES, INC.,
                                                Case No. 20-10762 (___)
                 Debtor.

 In re:                                         Chapter 11

 CORVUS AIRLINES, INC.,
                                                Case No. 20-10759 (___)
                 Debtor.

 In re:                                         Chapter 11

 FRONTIER FLYING SERVICE, INC.,
                                                Case No. 20-10760 (___)
                 Debtor.


146484.01600/123050557v.4
                  Case 20-10755-BLS             Doc 3-1       Filed 04/05/20        Page 3 of 5




    In re:                                                       Chapter 11

    HAGELAND AVIATION SERVICES, INC.,
                                                                 Case No. 20-10761 (___)
                    Debtor.


                            ORDER DIRECTING THE JOINT
                  ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                   This matter coming before the Court on the Motion for Entry of an Order Directing

the Joint Administration of the Debtors’ Chapter 11 Cases (the “Motion”),1 filed by the above-

captioned Debtors, the Court has reviewed the First Day Declaration and has considered the

statements of counsel and the evidence adduced with respect to the Motion. The Court has found

that (i) the Court has jurisdiction over this matter pursuant to 28 U.S.C. sections 157 and 1334 and

the Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012, and that this Court may enter a final order consistent with

Article III of the United States Constitution; (ii) venue is proper in this district pursuant to 28

U.S.C. sections 1408 and 1409; (iii) this is a core proceeding pursuant to 28 U.S.C. section 157(b);

and (iv) notice of the Motion and the Hearing was sufficient under the circumstances. After due

deliberation, the Court has determined that the relief requested in the Motion is in the best interests

of the Debtors, their estates, and their creditors and good and sufficient cause having been shown;

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

             1.    The Motion is GRANTED as set forth herein.

             2.    The above-captioned chapter 11 cases shall be and hereby are consolidated for

procedural purposes only and shall be administered jointly. The Clerk of the Court shall maintain




1
      Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.

                                                          2
146484.01600/123050557v.4
                 Case 20-10755-BLS              Doc 3-1       Filed 04/05/20         Page 4 of 5




one file and one docket for all of the cases, which file and docket shall be the file and docket for

Debtor Ravn Air Group, Inc. (the “Main Case”), Case No. 20-10755 (___).

          3.     The caption of the jointly administered cases shall read as follows:

                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


 In re:                                                          Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                   Case No. 20-10755 (___)

                   Debtors.                                      (Jointly Administered)

    1
         The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
    are as follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH,
    Inc. (9957), Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc.
    (8091), and Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old
    International Airport Road, Anchorage, AK 99502.

          4.     All pleadings and notices shall be captioned as indicated in the preceding

paragraph, and all original docket entries shall be made in the case of Ravn Air Group, Inc. in Case

No. 20-10755 (___). The consolidated caption satisfies the requirements of section 342(c) of the

Bankruptcy Code in all respects.

          5.     Except for the docket in the Main Case, an entry shall be made on the docket in

each of the other Cases as follows:

          An order has been entered in this case in accordance with Rule 1015(b) of the
          Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of
          Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
          District of Delaware directing the procedural consolidation and joint administration
          of the chapter 11 cases of: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings,
          LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation Services,
          Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
          Hageland Aviation Services, Inc. (2754). The docket of Ravn Air Group, Inc. in
          Case No. 20-10755 (___) should be consulted for all matters affecting this case.

          6.     Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effectuating a substantive consolidation of the above-captioned chapter 11

                                                          3
146484.01600/123050557v.4
                Case 20-10755-BLS        Doc 3-1     Filed 04/05/20    Page 5 of 5




cases, and this Order shall be without prejudice to the rights of the Debtors to seek entry of an

order substantively consolidating their respective cases.

        7.      This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.



Dated: April ____, 2020                                      ________________________
       Wilmington, Delaware                                  United States Bankruptcy Judge




                                                 4
146484.01600/123050557v.4
